Case 2:19-mj-03572-DUTY Document 3 Filed 09/16/19 Pagelof4 Page ID#:81
Case 2:19-mj-03572-DUTY *SEALED* Document 1-1*SEALED* Filed 08/28/19 Page 1 of 12
AO 93 (Rev. 11/13) Search and Seizure Warrant (USAO CDCA Rey, 04/17) Page ID #:29

UNITED STATES DISTRICT COURT ORIGINAL

for the
Central District of California

In the Matter of the Search of

(Briefly describe the property to be searched or identify the
person by name and address)

Case No. 2:19-MJ-03572

Premises located at 6655 Obispo Avenue,
Apartment 245, Long Beach, CA 90805

SEARCH AND SEIZURE WARRANT
To: — Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

See Attachment A-2.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment B.

Such affidavit(s) or testimony are incorporated herein by reference [and attached hereto].

YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
in the daytime 6:00 a.m. to 10:00 p.m. [] at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

 

L] Pursuant to 18 U.S.C, § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay ngtice to the person who, or whose
property, will be searched or seized (check the appropriate box)

 
   
 

TTT

[] for____days (nor to exceed 30) (_] until, the facts justifying, the later specifi A of A .
bol © 3:40 YS
Date and time issued: o [ZS ( 4 @ 5S a (" H

lal / Judge's signature t
|
City and state: Los Angeles, CA The Hanegrable Gail J. Standish, U.S. Magistrate Judge

Printed name and title f

 

AUSA: Miki Song, x2262
 

Case 2:19-mj-03572-DUTY Document 3 Filed 09/16/19 Page2of4 Page ID #:82
Case 2:19-mj-03572-DUTY *SEALED* Document 1-1*SEALED* Filed 08/28/19 Page 2 of 12

 

 

. Page ID #:30
AO 93 (Rey, 11/13) Search and Seizure Warrant (Page 2)
Return
Case No.: Date and time warrant exccuted: Copy of warrant and inventory left with:

 

 

Rite 2357% | WY M4 1030 pn Yvette Duplessis

 

Inventory made in the presence of : tu e tte Duy (¢5515

 

Inventory of the property taken and name of any person(s) seized:

I- SamSuny dlavle fallet Sers{ qunbe RS95801Q375
DH Alca bey Slack bab let FLED! LAC OS gr oO
3 Sawmiags place Lublet LmeLl: 3S 977 Fe} 0331277

Y- LP Chrome Avo le S85 15| Num bir : BCG SYS | K3K

i» Rog le Stor age Device

L- Ture Bxnede S breage )eyire POLS : X GB = TB33Y|

]- Dep actngl of Th taSacy IRS Lethe Envelope pfdarssd fo Lamont Johnsen

Be Soubhurn Culibornn Elison Le ler Enaloge Add rsy hl fo Ca meg Jehan son

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: 3) (4 CO

Executing offic cer's signature

bar Schnelder ~ Specid{ il stat _

Pr ~~ Printed nan name o ae

 
 

 

 
OFFICE OF INSPECTOR GENERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED STATES POSTAL SERVICE SEARCH WARRANT INVENTORY FORM
SEARCH WARRANT INFORMATION:
Case Number: 19INVO1981
Item(s) Obtained By: SA Alyse Shelton
Search Warrant: Yes) Nol] Consent Search: YesL] Nol)
Personal Effects: YesL] Nol] Vehicle: Yes) Nol]
aac Incident to YesC] No Other (Specify):Click here to enter text.
COMPANY INFORMATION:
Company Name: Click here to enter text.
Individual Name: Lamont Johnson Jr.
VEHICLE INFORMATION:
Vehicle ID:Click here to Year:Click here to Make: Click here to enter | Model: Click here to enter text.
enter text. enter text. text.
Color: Click here to enter text. Plate #: Click here to
enter text.
VIN: enter text here Date of Inventory: 9/4/2019
Special Agent: Curtis Schneider
Search Location: 6655 Obispo Avenue, Apartment 245, Long Beach, CA 90805

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ITEM NUMBER: DESCRIPTION OF ITEMS
1 Black Samsung Tablet Serial Number: R52JB01Q37)
2 Black Alcatel Tablet Model 9024W FCCID: 2ACCJBTO1
3 Black Samsung Tablet IMEI: 359778090331297
4 HP Chromebook Serial Number: 8CG8451X3K
5 Apple Storage Device
6 Turtle Beach Storage Device FCCID: XGB-TB3341
Z Department of Treasury IRS Letter Envelope Addressed to Lamont Johnson
8 Southern California Edison Letter Envelope Addressed to Lamont Johnson
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
enter text Click here to enter text.
RESTRICTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
INFORMATION of the U.S. Postal Service Office of Inspector General. This report must not be released or disseminated to other parties without prior
INVENTORY FORM consultation with the Office of Inspector General. Unauthorized release may result in criminal prosecution.

 

 

IGM 303.10-02 Page 1 of 2 12/2016
OFFICE OF INSPECTOR GENERAL

UNITED STATES POSTAL SERVICE SEARCH WARRANT INVENTORY FORM

 

 

 

 

 

 

 

 

 

 

 

DISTRIBUTION OF COPIES:

Case File YesX Nol]
Agent File YesX Nol
Subject Yes Nol)
Magistrate YesK Noll

RESTRICTED This report is furnished on an official need to know basis and must be protected from dissemination which may compromise the best interest
INFORMATION of the U.S. Postal Service Office of Inspector General. This report must not be released or disseminated to other parties without prior
INVENTORY FORM consultation with the Office of Inspector General. Unauthorized release may result in criminal prosecution.

 

 

IGM 303.10-02 Page 2 of 2 12/2016
